Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The present application, filed on May 18, 2021, in which claims 20-39 were presented for examination, of which claim 20 was amended, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see Pages. 6-8, filed May 18, 2021, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muratore, II (US PG Pub. 2015/0157059) in view of Adeniji (US PG Pub. 20160157526).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 20-22, 24-26, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Muratore, II (US PG Pub. 2015/0157059) in view of Adeniji (US PG Pub. 20160157526).
	Regarding claim 20, Muratore, II “Muratore” discloses a pocket square (100, Fig. 2a) comprising: 
	a first layer (see annotated Fig. 2a below) having a length (see annotated Fig. 2a below)  and a width (see annotated Fig. 2a below); 
	a second layer (see annotated Fig. 2a below) attached to the first layer (see annotated Fig. 2a below) , the second layer (see annotated Fig. 2a below) having a length (see annotated Fig. 2a below) approximately equal to the length of the first layer (see annotated Fig. 2a below) and a width (see annotated Fig. 2a below) equal to the width of the first layer (see annotated Fig. 2a below, examiner notes the first and second layer are shown as having the same length and width); and  
	a third layer (130) disposed between the first layer (see annotated Fig. 2a below) and the second layer (see annotated Fig. 2a below), the third layer (130) comprising at least one of: a non-polymeric material (Par. 0012, Lines: 1-7 and Par. 0042, Lines: 12-14 citation, examiner notes “wire frames” are made of metal, which are non-polymeric materials).

    PNG
    media_image1.png
    759
    522
    media_image1.png
    Greyscale

Fig. 2a-Examiner Annotated
	Muratore does not disclose the first layer and the second layer are distinct layers.  
	However, Adeniji teaches yet another pocket square, wherein Adeniji teaches a first layer (110, Fig. 2) and a second layer (120) are distinct layers (Par. 0041, examiner notes since first layer can be made from a material different from the second layer, the two layers would be “distinct” from each other).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second layer disclosed by Muratore, by making them distinct from each other as taught by Adeniji, in order enhance the aesthetic appearance of the pocket square by the first layer being made of a material different from the second layer.

	Regarding claim 21, Muratore in view of Adeniji disclose the first layer (see annotated Fig. 2a above of Muratore) and the second layer (see annotated Fig. 2a above) each consist essentially of a fabric (Par. 0065, Lines: 1-2, examiner notes the layers come in an array of fabrics).  

	Regarding claim 22, Muratore in view of Adeniji disclose the first layer and a second layer are each formed of a fabric consisting of velvet (Par. 0017, Lines: 1-4 of Adeniji).
	
	Regarding claim 24, Muratore in view of Adeniji disclose the third layer (130, Fig. 2a of Muratore) is in direct contact with both the first layer (see annotated Fig. 2a above) and the second layer (see annotated Fig. 2a above, examiner notes the third layer is in contact with both layers when the pocket square is placed into a pocket, as shown in Fig. 1).  
	
	Regarding claim 25, Muratore in view of Adeniji disclose the pocket square (100, Fig. 2a of Muratore) is in the shape of approximately a rectangle (as shown in Fig. 2a)
	They do not disclose the shape of a rectangle. 
However, a rectangular shape of the pocket square was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed pocket square was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, Par. 0015, applicant has not disclosed any criticality for the claimed limitations.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the pocket square as disclosed by Muratore in view of Adeniji, by making it into a rectangle, in order to enhance aesthetic appearance.

	Regarding claim 26, Muratore in view of Adeniji disclose the third layer (130, Fig. 2a of Muratore) has a length (see annotated Fig. 2a above) and a width (see annotated Fig. 2a above) that are each at least 1% less than the length and the width of the first layer (examiner notes this limitation is shown in the annotated Fig. 2a above).  

	Regarding claim 37, Muratore in view of Adeniji disclose the invention substantially as claimed above.

	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the pocket square has a total weight of less than 100g, since the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of weighting less than 100g
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket square as disclosed by Muratore in view of Adeniji, by having it weight less than 100g, in order to remain lightweight and not tear the pocket it’s placed inside of.

	Regarding claim 38, Muratore in view of Adeniji disclose the invention substantially as claimed above.
	They do not disclose the pocket square has a total weight of less than 20g.  
	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the pocket square has a total weight of less than 20g, since the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of weighting less than 20g
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket square as disclosed by Muratore in view of Adeniji, by having it weight less than 20g, in order to remain lightweight and not tear the pocket it’s placed inside of. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Muratore in view of Adeniji, further in view of Chiam (US PG Pub. 2011/0165212), hereinafter Chiam.
	Regarding claim 23, Muratore in view of Adeniji disclose the invention substantially as claimed above.
	They do not disclose the first layer and the second layer are each formed of a non-woven material.  
	However, Chiam teaches yet another pocket square (Par. 0020, lines: 1-5, examiner notes the “handkerchief” is being interpreted to be a “pocket square” since it’s a fabric capable of folding and fitting into pockets), wherein Chiam teaches the first layer (examiner notes the “first layer” is the annotated “1st Antimicrobial layer” shown in Fig. 1) and the second layer (examiner notes the “second layer” is the annotated “3rd Antimicrobial layer” shown in Fig. 1) are each formed of a non-woven material (Par. 0021, Lines: 1-2 and Par. 0023, Lines: 1-3).  
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a non-woven material as taught by Chiam as the material for the first and second layers of Muratore in view of Adeniji. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because non-woven materials are well-known materials for pocket squares as taught by Chiam, in order to increase the pocket squares breathability and to reduce manufacturing expenses.

Claims 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Muratore in view of Adeniji, further in view of Hadden et al (US PG Pub. 20030041367), hereinafter Hadden.
	Regarding claim 27, Muratore in view of Adeniji disclose the invention substantially as claimed above.
	They do not disclose the third layer comprises a metallic mesh formed of a plurality of metallic wires.
	However, Hadden et al. “Hadden” teaches yet another reinforcement garment, wherein Hadden teaches a metallic mesh (12, Par. 0032, Lines: 1-4, Fig. 2 and 3) formed of a plurality of metallic wires (Par. 0032, Lines: 7-10 and Par. 0034, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third layer as disclosed by Muratore in view of Adeniji, by incorporating a metallic mesh as taught by Hadden, in order to enhance the integrity of the pocket square structure.

	Regarding claim 28, Muratore in view of Adeniji, further in view of Hadden disclose the metallic wires each have a diameter of between 0.005 cm and 0.15 cm (Par. 0035, Lines: 12-16 of Hadden, examiner notes the range of 0.010in to 0.040in, when converted, is 0.0254cm to 0.1016cm, which is within the applicants range).  

	Regarding claim 29, Muratore in view of Adeniji, further in view of Hadden disclose the metallic wires each have a diameter of between 0.01 cm and 0.1 cm (Par. 0035, Lines: 12-16 of Hadden, examiner notes the range of 0.010in to 0.040in, when converted, is 0.0254cm to 0.1016cm, which is within the applicants range).    

	Regarding claim 30, Muratore in view of Adeniji, further in view of Hadden disclose the metallic mesh has between 4 wires per 2.54 cm and 100 wires per 2.54 cm (Par. 0035, Lines: 1-9 of Muratore, examiner notes this is shown in Fig. 2 and 3).  

	Regarding claim 31, Muratore in view of Adeniji, further in view of Hadden disclose the invention substantially as claimed above.
	They do not disclose the metallic mesh has between 10 wires per 2.54 cm and 50 wires per 2.54 cm.  
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a metallic mesh with 10 to 50 wires per 2.54cm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

	Regarding claim 32, Muratore in view of Adeniji, further in view of Hadden disclose the metallic wires comprise at least one of: copper (Par. 0034, Lines: 1-3 of Hadden).  

	Regarding claim 33, Muratore in view of Adeniji, further in view of Hadden disclose the metallic wires are formed of copper (Par. 0034, Lines: 1-3 of Hadden).  
	They do not disclose a purity of at least 95%.
	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the purity of the copper used is at least 95%, since copper is not listed as being mixed with a different metal and/or alloy and the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of having copper that is at least 95%.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper as disclosed by Muratore in view of Adeniji, further in view of Hadden, by having a purity of at least 95%, in order to reduce manufacturing expenses by using copper as the primary metal.

	Regarding claim 34, Muratore in view of Adeniji, further in view of Hadden disclose the copper (Par. 0034, Lines: 1-3 of Hadden) has a purity of at least 99.7%.  .
	They do not disclose a purity of at least 99.7%.
	However, a person of ordinary skill in the art would have found obvious absent persuasive evidence that the purity of the copper used is at least 99.7%, since copper is not listed as being mixed with a different metal and/or alloy and the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of having copper that is at least 99.7%,
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper as disclosed by Muratore in view of Adeniji, further in view of Hadden, by having a purity of at least 99.7%, in order to reduce manufacturing expenses by using copper as the primary metal.

	Regarding claim 35, Muratore in view of Adeniji, further in view of Hadden disclose the third layer (12, Fig. 3 of Hadden) has a thickness of between 0.01 and 0.8 cm (Par. 0040, Lines: 6-8, examiner notes this is shown in Fig. 2 and 3 examiner notes the range of 0.048in to 0.090in, when converted, is 0.122cm to 0.229cm, which is within the applicants range).

	Regarding claim 36, Muratore in view of Adeniji, further in view of Hadden disclose the third layer (12, Fig. 3 of Hadden) has a thickness of between 0.03 and 0.3 cm (Par. 0040, Lines: 6-8, examiner notes this is shown in Fig. 2 and 3 examiner notes the range of 0.048in to 0.090in, when converted, is 0.122cm to 0.229cm, which is within the applicants range).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Muratore (embodiment of Fig. 2a “emb. of Fig. 2A”) in view of Adeniji, further in view of Muratore (embodiment of Fig. 3a “emb. of Fig. 3A”), hereinafter Muratore (emb. of Fig. 3A).
	Regarding claim 39, Muratore (emb. of Fig. 2a) in view of Adeniji disclose the invention substantially as claimed above.
	They do not disclose the third layer is attached to at least one of the first layer and the second layer with an adhesive.
	However, Muratore (emb. of Fig. 3a) teaches yet another pocket square, wherein Muratore (emb. of Fig. 3a) teaches the third layer (130a) is attached to the first layer with an adhesive (Par. 0012, Lines: 1-7, and Par. 0045, Lines: 12-16 and 19-23, examiner notes the first layer is the layer directly facing the user and “magnets” have been interpreted to be a type of “adhesive” since they are used to bond metal objects together. Since the third layer is placed between the first and second, and the magnet is used behind the third layer, the first layer becomes adhered to the third layer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third layer as disclosed by Muratore (emb. of Fig. 2a) in view of Adeniji, by adhering the third layer to the first layer as taught by Muratore (emb. of Fig. 3a), in order to prevent the pocket square from unintentionally uncoupling while in use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DAKOTA MARIN/Examiner, Art Unit 3732 

/KHALED ANNIS/Primary Examiner, Art Unit 3732